This was a matter in which a judgment was entered on behalf of the defendant Federal Land Bank of Wichita, Wichita, Kan., a corporation, on stipulation with R.H. Gartrell, who appears as plaintiff in the trial court and also as plaintiff in error here. A motion to dismiss was filed upon the ground that the appeal is without merit and taken for delay.
On June 1, 1937, this court called for a response to the motion to dismiss and none has been filed. The appeal is, therefore, dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and BUSBY, CORN, and GIBSON, JJ., concur.